[Cite as State v. Bevington, 2012-Ohio-6285.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. Patricia A. Delaney, P.J.
                                                :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee     :       Hon. John W. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 2012-CA-106
ANTON BEVINGTON                                 :
                                                :
                     Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Stark County
                                                    Court of Common Pleas, Case No. 2012-
                                                    CR-0103

JUDGMENT:                                           Affirmed



DATE OF JUDGMENT ENTRY:                             December 31, 2012

APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN FERRERO                                        STEVEN REISCH
PROSECUTING ATTORNEY                                STARK COUNTY PUBLIC DEFENDER
BY: KATHLEEN TATARSKY                               200 W. Tuscarawas Street, Ste. 200
110 Central Plaza South, Ste. 500                   Canton, OH 44702
Canton, OH 44702-1413
[Cite as State v. Bevington, 2012-Ohio-6285.]


Gwin, J.

        {¶1}     Appellant Anton Bevington [“Bevington”] appeals the May 8, 2012

Judgment Entry of the Stark County Court of Common Pleas denying his motion to

suppress evidence. Appellee is the State of Ohio.

                                   Factual and Procedural Background

        {¶2}     Bevington was placed on post-release control (PRC) for three years in

September 2010 after a criminal conviction. In August 2011, Rick Polinori, a parole

officer from the Ohio Adult Parole Authority (APA), took over supervising Bevington’s

release.

        {¶3}     Bevington agreed to and signed a series of rules as a condition of his

post-release control. Among those rules was a set of rules that permitted his parole

officer to conduct unannounced home visits. Additionally, the rules provided for

warrantless searches of Bevington’s residence if the parole officer had reason to believe

Bevington was violating any conditions of post-release control. As one of the conditions

of post-release control, Bevington was to abstain from illegal controlled substances.

                                                The Crime

        {¶4}     On October 7, 2011, Polinori received a call from Alliance Police Officer

Mike Jones about an incident at a hotel. Bevington had received a severe head injury

requiring medical attention. Based on the information that he was told, and his familiarity

with Bevington, Polinori suspected that drug activity might have been involved in the

incident. Polinori went to Bevington's home in Alliance to investigate. Polinori knocked

on the door, which was opened by Bevington's wife/girlfriend, Heather. Heather let

Polinori inside the home. Polinori found Bevington laying down in the living room.
Stark County, Case No. 2012-CA-106                                                       3


Polinori spoke with Bevington and observed the injuries to his head. Polinori then told

Heather and Bevington that he was going to conduct a parole search of the home.

      {¶5}   Heather took Polinori to the basement where he observed some weight

lifting equipment. Polinori found three bottles of anabolic steroids and several

hypodermic needles inside Bevington's folded clothes.

      {¶6}   The bottles were sent to the Stark County Crime Laboratory on October

11, 2011 for testing. They were found to be 23.4 grams of Testosterone, an illegal

controlled substance.

      {¶7}   The Stark County Grand Jury indicted Bevington on one count of

possession of drugs, a violation of R.C. 2925.11(A)(C)(2)(b), a felony of the fourth

degree. The bill of particulars provided more details, i.e., the controlled substance was

Testosterone 23.4 grams in three factory sealed injection vials labeled Aratesto.

      {¶8}   On March 16, 2012, Bevington filed a motion to suppress. Bevington

claimed that he was granted an early release from post-release control on September

27, 2011, and, therefore, Polinori had no authority to conduct a warrantless search of

his home on October 7, 2011. On April 23 2012, the Court held a hearing on

Bevington’s motion.

                                    Polinori’s Testimony

      {¶9}   Polinori’s testified that Bevington originally received a three-year period of

post-release control. However, Bevington became eligible for early release after

supervision for one year. On September 27, 2011, Polinori sent his report

recommending an early release for Bevington to the chief of the adult parole authority in

Columbus, Ohio. He further testified,
Stark County, Case No. 2012-CA-106                                                      4


              Yes, September 27, I believe is when I processed the paperwork

      and it goes through a series of hands to be approved starting with my

      supervisor to [sic.] Columbus.

             And once they process the paperwork, they stamp it and send it

      back to us.

             Typically it takes anywhere from two to four weeks is the typical

      turnaround time for that to happen.

             During that time frame, however, they are on supervision until they

      receive the final release.

T., April 23, 2012 at 12. The “Final Release from Supervision” document from the APA

had a processing date of October 14, 2011. T. at 11. The eligibility or “effective date”

typewritten on that form was September 27, 2011. Id. at 11-12.

                               Trial Court’s Decision and Plea

      {¶10} The trial court found that “the validity of the search as a ‘parole search’

has not been questioned here. Polinori conducted a ‘good faith’ parole search of

[Bevington’s] residence.” The trial court reasoned that legal custody of the parolee shall

remain in the department of rehabilitation and correction until a final release is granted

by the APA pursuant to R.C. 2967.16. The trial court found that Polinori considered

Bevington under his supervision until he received the final release form from Columbus,

which he received on October 13 or 14, 2011. The trial court therefore applied the good

faith exception found in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82

L.Ed.2d 677(1984).
Stark County, Case No. 2012-CA-106                                                     5


      {¶11} On May 14, 2012, Bevington returned to the trial court to withdraw his plea

of not guilty and pled no contest to the charge in the indictment. The trial court found

him guilty and sentenced him to three years of community control. Bevington did not

receive an additional enhanced sentence for violation of post-release control.

                                     Assignment of Error

      {¶12} Bevington raises one assignment of error,

      {¶13} “I. THE TRIAL COURT ERRED IN NOT GRANTING THE APPELLANT'S

MOTION TO SUPPRESS THE SEARCH OF HIS RESIDENCE.”

                                      Law and Analysis

      {¶14} When a person is paroled, or released from confinement under a period of

post-release control, he or she is released from confinement before the end of his or her

sentence and remains in the custody of the state until the sentence expires or the APA

grants final release. R.C. 2967.02(C); R.C. 2967.02(D); R.C. 2967.15(A); R.C. 2967.16.

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶36. Even after a

prisoner has met the minimum eligibility requirements, parole or post-release control is

not guaranteed; the APA “has wide-ranging discretion in parole matters” and may refuse

to grant release to an eligible offender. Layne v. Ohio Adult Parole Auth., 97 Ohio St.3d

456, 2002-Ohio-6719, 780 N.E.2d 548, ¶ 28; State ex rel. Hattie v. Goldhardt, 69 Ohio

St.3d 123, 125, 630 N.E.2d 696(1994). Clark, 119 Ohio St.3d at ¶ 38.

      {¶15} Under R.C. 2967.16, a releasee or a parolee whose maximum sentence

has not expired must satisfy the following requirements before being considered for final

release: (1) the parolee or releasee has faithfully performed the conditions and

obligations of the parole or post-release controls and obeyed the APA's rules and
Stark County, Case No. 2012-CA-106                                                          6


regulations, (2) the parolee or releasee has been on parole or under post-release

control for at least one year, and (3) the superintendent of parole supervision has

recommended that the parolee or releasee be granted final release. Even if all of these

requirements are met, the APA's decision whether to grant final release is still

discretionary. See, e.g., Bates v. Ohio Adult Parole Auth. 10th Dist. No. 86AP-471, 1987

WL 17528(Sept. 22, 1987)(“While the Adult Parole Authority had the discretion to

terminate that parole after one year, it was not obligated to do so.”). State ex rel.

Duganitz v. Ohio Adult Parole Auth., 77 Ohio St.3d 190, 192 672 N.E.2d 654 (1996).

       {¶16} In Bevington’s case, the parties agree that he fulfilled the requirements to

be considered for an early release from post-release control. The sole issue in this case

is when that final release became effective.

       {¶17} The term “final release” is defined as “a remission by the adult parole

authority of the balance of the sentence or prison term of a parolee or prisoner or the

termination by the authority of a term of post-release control of a releasee.” R.C.

2967.01(K).

       {¶18} The final release in Bevington’s case is governed by R.C. 2967.16(B)(1),

which states, in relevant part,

              the [adult parole] authority upon the recommendation of the

       superintendent of parole supervision may enter upon its minutes a final

       release and, upon the entry of the final release, shall issue to the released

       prisoner a certificate of final release* * *.

       {¶19} The language of R.C. 2967.16 is clear and unambiguous on its face and

requires no interpretation. The statute clearly states that in order for a final release to be
Stark County, Case No. 2012-CA-106                                                                     7


effective three events must occur. First, the superintendent of parole supervision must

recommend the final release to the APA. Second, the APA may enter upon its minutes a

final release. Finally, upon the entry of the final release, the APA shall issue to the

released individual a certificate of final release.

        {¶20} In the case at bar, Polinori’s testimony established that he mailed the

paperwork for Bevington’s early release to the APA on or near September 27, 2011.

When the search of Bevington’s home took place on October 7, 2011, Bevington’s

status was that of a “Releasee.” R.C. 2967.01(J), defines a “Releasee” as,

                an inmate who has been released from confinement pursuant to

        section 2967.28 of the Revised Code under a period of post-release

        control that includes one or more post-release control sanctions.

Simply filling out the recommendation and mailing it to the APA in Columbus does not

constitute a final release by the APA within the meaning of R.C. 2967.16. See, Knight v.

Stickrath, 40 Ohio St.3d 38, 40, 531 N.E.2d 716(1988).

        {¶21} In the case at bar, Bevington had not been granted a final release from

post-release control by the APA because the certificate of final release was not entered

upon its record, and the APA did not issue the certificate of final release to Bevington

until October 14, 2011. Therefore, because the original three-year period of post-

release control supervision had not expired, Bevington remained under the supervision

of the APA. R.C. 2967.01(N)1. Unless the adult parole authority has properly issued a

certificate of final release, a releasee remains under supervision of the APA. See, e.g.,

Hylton v. McAninch, 4th Dist. No. 95 CA 2115, 1995 WL 766372(Dec. 28, 1995); Byrd v.

        1
          (N) “Post-release control,” means a period of supervision by the adult parole authority after a
prisoner's release from imprisonment that includes one or more post-release control sanctions imposed
under section 2967.28 of the Revised Code.
Stark County, Case No. 2012-CA-106                                                        8

Brigano, 91 Ohio App.3d 721, 724, 933 N.E.2d 604(12th Dist. 1993). See also, Green v.

Christiansen, 732 F.2d 1397, 1399 (9th Cir.1984) (“A ministerial mistake does not

necessarily excuse [the petitioner] from serving the rest of his sentence”); Russie v.

United States Dep't of Justice, 708 F. 2d 1445, 1448 (9th Cir. 1982) (holding that

Commission is not estopped from exercising jurisdiction despite probation officer's

mistaken order of discharge); United States v. Merritt, 478 F.Supp. 804, 807

(D.D.C.1979) (“A convicted person will not be excused from serving his sentence

merely because someone in a ministerial capacity makes a mistake with respect to its

execution.”).

       {¶22} We find that Polinori had authority to conduct a parole search of

Bevington’s residence on October 7, 2011 because the APA had not issued Bevington a

final release until October 14, 2011.

       {¶23} Bevington next argues that the search of Bevington’s residence was

unlawful because Polinori did not have “reasonable grounds” to believe that Bevington

failed to abide by the law or by the terms of probation. The state responds that because

Bevington never argued this issue in the trial court, he has waived appellate review of

this contention.

       {¶24} Crim.R. 47, which governs motions in criminal proceedings, provides, in

relevant part:

                 An application to the court for an order shall be by motion. A

       motion, other than one made during trial or hearing, shall be in writing

       unless the court permits it to be made orally. It shall state with particularity

       the grounds upon which it is made and shall set forth the relief or order
Stark County, Case No. 2012-CA-106                                                        9


       sought. It shall be supported by a memorandum containing citations of

       authority, and may also be supported by an affidavit. (Emphasis added.).

       {¶25} In City of Xenia v. Wallace, 37 Ohio St.3d 216, 524 N.E.2d 889(1988), the

Ohio Supreme Court explained that “[Crim.R. 47], * * * when applied to a motion to

suppress evidence obtained by search and seizure, requires that the prosecution be

given notice of the specific legal and factual grounds upon which the validity of the

search and seizure is challenged.” Id. at 219. “The prosecutor must know the grounds of

the challenge in order to prepare his case, and the court must know the grounds of the

challenge in order to rule on evidentiary issues at the hearing and properly dispose of

the merits.” Id. at 218. “Failure on the part of the defendant to adequately raise the basis

of his challenge constitutes waiver of that issue on appeal.” Id.; Accord, State v.

Shindler, 70 Ohio St.3d 54, 58, 636 N.E.2d 319(1994) (“[b]y requiring the defendant to

state with particularity the legal and factual issues to be resolved, the prosecutor and

court are placed on notice of those issues to be heard and decided by the court and, by

omission, those issues which are otherwise being waived”).

       {¶26} A review of the record in the case at bar reveals that Bevington never

argued before the trial court that Polinori did not have “reasonable grounds” to conduct

the search. The trial court did not address the “reasonable grounds” issue in its

Judgment Entry, because, as the trial court specifically noted, “The validity of the search

as a ‘parole search’ has not been questioned here.” Further support for Bevington’s lack

of argument that Polinori did not have “reasonable grounds” to conduct the search is

contained in the record of the suppression hearing. When asked by the trial judge if

Polinori could conduct the search if Bevington was under supervision at the time,
Stark County, Case No. 2012-CA-106                                                     10


defense counsel reiterated his argument based on R.C. 2967.16 and the final release.

(T. at 20-23). At no time did Bevington address the trial court’s concern regarding the

validity to conduct the search if Bevington was found to be under supervision at the

time.

        {¶27} We find that Bevington never argued before the trial court that Polinori did

not have “reasonable grounds” to believe that Bevington failed to abide by the law or by

the terms of probation Accordingly, Bevington’s contentions concerning reasonable

grounds are waived on appeal. City of Xenia v. Wallace.

        {¶28} For the forgoing reasons, Bevington’s sole assignment of error is

overruled in its entirety, and the judgment of the Stark County Court of Common Pleas

is affirmed.

By Gwin, J.,

Delaney, P.J., and

Wise, J., concur



                                              _________________________________
                                              HON. W. SCOTT GWIN


                                              _________________________________
                                              HON. PATRICIA A. DELANEY


                                              _________________________________
                                              HON. JOHN W. WISE




WSG:clw 1211
[Cite as State v. Bevington, 2012-Ohio-6285.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
ANTON BEVINGTON                                   :
                                                  :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2012-CA-106




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Stark County Court of Common Pleas is affirmed. Costs to appellant.




                                                      _________________________________
                                                      HON. W. SCOTT GWIN


                                                      _________________________________
                                                      HON. PATRICIA A. DELANEY


                                                      _________________________________
                                                      HON. JOHN W. WISE